United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1619
                                   ___________

United States of America,          *
                                   *
          Appellee,                *
                                   * Appeal from the United States
    v.                             * District Court for the
                                   * District of Nebraska.
Thomas Dewayne Ross, also known as *
Thomas Dwayne Ross, also known as * [UNPUBLISHED]
Dewayne Ross, also known as Wayne, *
                                   *
          Appellant.               *
                              ___________

                             Submitted: December 12, 2011
                                Filed: February 15, 2012
                                 ___________

Before WOLLMAN, MELLOY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

       Thomas Ross appeals the 120-month sentence the district court1 imposed after
granting the government’s motion to reduce his sentence pursuant to Federal Rule of
Criminal Procedure 35(b). He argues that the extent of the district court’s reduction
did not adequately reflect his assistance to the government. This court lacks
jurisdiction under 18 U.S.C. § 3742(a) to consider such a challenge to the district

      1
      The Honorable Richard Kopf, United States District Judge for the District of
Nebraska.
court’s ruling on a Rule 35(b) motion. United States v. Haskins, 479 F.3d 955, 957
(8th Cir. 2007) (per curiam); United States v. Coppedge, 135 F.3d 598, 599 (8th Cir.
1998) (per curiam). Accordingly, the appeal is dismissed.
                        ______________________________




                                        -2-